FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KAILASH UPADHYAY,                                 No. 08-75227

               Petitioner,                        Agency No. A099-776-954

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Kailash Upadhyay, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and we deny

the petition for review.

         Substantial evidence supports the agency’s finding that, even if Upadhyay

were credible, any presumption of a well-founded fear was rebutted by evidence

that he could reasonably relocate within India. See 8 C.F.R. § 1208.13(b)(1)(i)(B);

Gonzalez-Hernandez, 336 F.3d at 998-99. Accordingly, Upadhyay’s asylum claim

fails.

         Because Upadhyay failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See

Gonzalez-Hernandez, 336 F.3d at 1001 n.5.

         Substantial evidence also supports the agency’s denial of CAT protection

because Upadhyay failed to demonstrate it is more likely than not he will be

tortured if returned to India. See 8 C.F.R. § 1208.16(c)(3); see also Singh v.

Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006). Upadhyay’s contention that the

BIA applied the wrong standard to his CAT claim is belied by the record.

         PETITION FOR REVIEW DENIED.




                                            2                                    08-75227